The Supreme Court, in Georgia Power Company v. Shipp, 195 Ga. 446 (24 S.E.2d 764), having reversed the judgment of this court in Shipp v. Georgia Power Company, reversing the judgment of the superior court of Fulton County granting a nonsuit, and having reversed *Page 357 
the rulings in the opinion of this court in that case (Shipp
v. Georgia Power Company, 67 Ga. App. 867, 21 S.E.2d 458), and ruled that the trial court did not err in granting a nonsuit, the former judgment of this court of reversal is hereby vacated, and the judgment of the superior court granting a nonsuit is hereby affirmed.
Judgment affirmed. Sutton and Felton, JJ., concur.
                         DECIDED APRIL 22, 1943.